Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION

Claim Rejections

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6  and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “  the trim bit inputs” on line 14 lacks clear antecedent basis.  It is unclear how the recitation “the trim bit inputs of high side, single shot circuitry” is read on the preferred embodiment. Insofar as understood, no such single shot circuitry” is seen on the drawings. 


The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter

Claims 1-6 and 21-29 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose “first single shot”, “first and second pulse generators”, “pulse comparator” and “counter” with the recited connections as combined in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/            Primary Examiner, Art Unit 2842